DETAILED ACTION
1.	This office action is a response to arguemnts submitted on 03/16/2022. 
2.	Applicant's arguments with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
3. 	Claims 1-7 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over MIYITA et al. (US 20080054736 A1) in view of SASAKI et al. (JP 2000134842 A).
In regards to claim 1, MIYITA shows a motor device (Fig. 1) comprising: 
a motor (shown in Fig. 1) that includes a stator (13) including an iron core (11) and a plurality of windings wound on the iron core (12), and a rotor (3) which is rotatable with respect to a rotation axis and in which a plurality of permanent magnets (2) are mounted along a circumferential direction to form a plurality of magnetic poles (as shown in 6 magnets) in the circumferential direction; and 
a power supply unit (not shown but implicit as current must be generated)  that supplies a current to the plurality of windings of the motor (i.e. see par. 10, When electric current flows across coils, magnetic fields are developed in the directions of broad arrows depicted in the stator core region, so that the rotor is rotated counterclockwise), wherein each of the plurality of magnetic poles (2)  is oriented such that directions of axes of easy magnetization (also referred as anisotropic or anisotropy) are concentrated toward a stator side (see magnetization orientation arrow in Fig. 1 [AltContent: textbox (Arrow is bilaterally pointed towards the stator side on the center point of the magnets 2 and vice-versa. Also as applicant’s Figure 3 where the permanent magnet 33B is oriented such that the directions of axes of easy magnetization are concentrated toward a specific point C1/C2 of concentration.)]towards stator 13 and concentrated on the center point of magnet 2). 
[AltContent: arrow]
    PNG
    media_image1.png
    416
    525
    media_image1.png
    Greyscale

MIYITA does not explicitly shows the current supplied from the power supply unit is a trapezoidal wave.
However, SASAKI further discloses a current supplied from the power supply unit is a trapezoidal wave (see Fig. 4 where relation Torque (current) and angle is a trapezoid shape.
[AltContent: rect]
    PNG
    media_image2.png
    389
    388
    media_image2.png
    Greyscale

Thus, given the teaching of SASAKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MIYITA by providing a power supply to energize the motor and control the current such to generate a trapezoidal current so the increase in torque may be achieved effectively, hence improving the system reliability and efficiency. 
In regards to claim 2, SASAKI further shows wherein the current has a positive current phase angle (see Figs. 4 and 7-8, current “Torque” relation angle is positive).
In regards to claim 3, MIYITA does not explicitly show wherein a position where the directions of axes of easy magnetization in the magnetic pole are concentrated is provided rearward of a central portion of the magnetic pole along a rotational direction of the rotor.
However, SASAKI shows wherein a position where the directions of axes of easy magnetization in the magnetic pole are concentrated is provided rearward of a central portion of the magnetic pole along a rotational direction of the rotor (see Figs. 1-6 wherein Each of the permanent magnets 9 is magnetized so that the magnetic orientation 11 of each portion is concentrated at one point outside the permanent magnet, that is, at the magnetic orientation center S. The magnetic orientation center S is located on a straight line OS-S connecting the rotation center O of the shaft 10 which is the rotation center of the rotor 6 and the circumferential center of the permanent magnet 9 which is the circumferential center of the magnetic pole, par. 20.
Thus, given the teaching of SASAKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MIYITA as modified by TAKAHASHI to design the machine  so easy magnetization in the magnetic pole are concentrated is provided rearward of a central portion of the magnetic pole along a rotational direction of the rotor so the magnetic field generated by the current flowing through the stator winding has a smaller effect of demagnetizing the magnetic field generated by the permanent magnet, and the average magnetic flux density in the gap increases. The rotation torque can be increased by increasing the density, hence improving the system reliability and efficiency. 
In regards to claim 4, SASAKI further shows wherein the trapezoidal wave has a de-energized period where substantially no current flows (See Figs. 4 and 7-8, wherein current “torque” is unchanged on the axes, meaning no current flows on that particular time. 
In regards to claim 5, SASAKI further shows (Figs. 4 and 7-8) wherein the trapezoidal wave has a rising period (i.e. angle 30) where an absolute value of a current value (i.e. Torque) increases gradually and a falling period where the current value decreases gradually (i.e. see decreasing period after waveform peak).
In regards to claim 6, SASAKI further shows (Figs. 4 and 7-8) wherein an amount of a change in current per unit angle in at least one of the rising period and the falling period is constant (i.e. see red areas at Figure mark out below where falling period is constant).

[AltContent: rect]
    PNG
    media_image2.png
    389
    388
    media_image2.png
    Greyscale

In regards to claim 7, SASAKI further shows (Figs. 1, 3, 5, 6 and 9 ) wherein the directions of axes of easy magnetization (bold arrows) in the plurality of magnetic poles are concentrated toward one points (i.e. P) different from each other.



Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
JP 2000245084 A (see Figures 1-5), The radial orientation of the permanent magnet 11 in the direction of the easy axis of magnetization is radial with a focal point F on the stator core 1 side (see the dashed line in FIG. 2), and the adjacent permanent magnets 11 are magnetized to different poles. (See the solid arrows in FIGS. 1 and 2).
TAKAHASHI et al. (US 20200328640 A1) discloses and shows orienting easy axes of magnetization in the magnet to be respectively along their designed curved lines; this specific procedure is not necessarily required for a method of magnetizing a magnet such that the magnet has linear magnetic paths, and the increase in torque may be achieved effectively by shaping the waveform of the current to a sine or trapezoidal wave under PWM control.
UEDA (US 20180309330 A1) discloses the iron core piece 40 has an easy magnetization direction R1 and the easy magnetization direction R1 coincides with the rolling direction R1 (Figs.5-8).
Yamashita et al. (US 20100218365 A1) the present invention relates to a method of manufacturing a rare-earth/iron-based ring magnet for controlling anisotropy in a continuous direction, for a high-performance permanent magnet type motor, which is widely used as various types of driving sources of household electrical appliances.

Response to Arguments
6.	Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1 that, applicant submits that MIYITA cannot be said that the magnetization direction is concentrated from Figure 1, and submits that Miyata does not indicate that current supplied from a power supply is a trapezoidal wave, the examiner respectfully disagrees.
First of all, the examiner wants to apologize for the typographical error in the Figure cited on the office action where MIYITA was cited as Figure 7 when should have been cited as Figure 1. This inadvertently typo does not preclude the office action to cite the correct numerical for the motor, where the motor machine is clearly defined, and as clearly labeled the motor parts were correctly cited, i.e. stator 13, rotor 3, iron core 12 (coil wound), etc. 
Regarding applicants arguments of that MIYITA cannot be said that the magnetization direction is concentrated from Figure 1, the examiner still considers Figure  1, clearly shows all structures and components as broadly claimed, wherein each of the plurality of magnetic poles (2)  is oriented such that directions of axes of easy magnetization (also referred as anisotropic or anisotropy) are concentrated toward a stator side (see magnetization orientation arrow in Fig. 1 towards stator 13 and concentrated on the center point of magnet 2). 
[AltContent: textbox (Arrow of magnetization direction is bilaterally pointed towards the stator side on the center point of the magnets 2 and vice-versa. Also as applicant’s Figure 3 where the permanent magnet 33B is oriented such that the directions of axes of easy magnetization are concentrated toward a specific point C1/C2 of concentration.)][AltContent: arrow]
    PNG
    media_image1.png
    416
    525
    media_image1.png
    Greyscale


Thus, the examiner believes that this Figure with said magnetization direction clearly shows and read on the claim as broadly presented.
Regarding applicants’ arguments that Miyata and/or SASAKI do not indicate that current supplied from a power supply is a trapezoidal wave, the examiner respectfully disagrees.
The examiner stated that MIYITA does not explicitly shows the current supplied from the power supply unit is a trapezoidal wave, and brought SASAKI to further show a current supplied from the power supply unit is a trapezoidal wave. This is a relationship of the magnetic flux density distribution with reference to FIG. 3, the magnetic field 17 generated by the armature current 18 acts on the magnetic field 16 generated by the permanent magnet 9. Figure 4 shows where relation Torque (current) and angle has a trapezoid shape, at least on some areas of the waveform spectrum. Also Figure 7 shows these features. A seen below a typical trapezoid may have any of these shapes, where in Figure 4 at least the portion pointed out clearly has a trapezoid shape. 
[AltContent: rect]
    PNG
    media_image2.png
    389
    388
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    816
    955
    media_image3.png
    Greyscale

Hence, the examiner believes that the prior arts clearly read on the claims as broadly presented and respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
Examiner’s Notes are/if provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the citations are self-explanatory to one skilled in the art and do not need any further explanation. Moreover, the Examiner’s Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently or obviously appropriate.
Unless otherwise annotated, as aforementioned, Examiner’s statements are to be interpreted in reference to that of one of ordinary skill in the art. Statements made in reference to the condition of the disclosure constitute, on the face of it, the basis and such would be obvious to one of ordinary skill in the art, establishing thereby an inherent or obviousness prima facie case or statement(s).
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846